DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 13 March 2020.  In view of this communication, claims 1-7 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 13 March 2020 and 10 November 2020 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Power Tool with Clutch and Magnetic Torque Transmission Mechanism.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Lindner et al. (WO 98/23025 A1), hereinafter referred to as “Lindner”.
Regarding claim 1, Lindner discloses an electric power tool (fig. 1, 6; page 4, lines 128-134) comprising: 
a driving shaft [3a] that is driven into rotation by a motor [26] (fig. 6; page 6, lines 210-212); 
an output shaft [1’] on which a front-end tool [24] is attachable (fig. 6; page 5, line 203 to page 6, line 209);  
a torque transmission mechanism [5] that transmits a torque produced by a rotation of the driving shaft [3a] to the output shaft [1’] (fig. 1, 6; page 5, lines 180-182); and 

    PNG
    media_image1.png
    887
    1113
    media_image1.png
    Greyscale

a clutch mechanism [30] provided between the motor [26] and the torque transmission mechanism [5] (fig. 6; page 6, lines 210-212), 
wherein the torque transmission mechanism [5] includes a magnet coupling [2/4/7/8] including a driving magnet member [4] coupled to the driving shaft [3a] side and a driven magnet member [2] coupled to the output shaft [1’] side (fig. 1; page 5, lines 186-200; the transmission mechanism is comprised of the sun, outer, and planetary magnetic gears of the planetary gear).
Regarding claim 7, Lindner discloses the electric power tool according to claim 1, as stated above, wherein the driving magnet member [4] and the driven magnet member [2] are arranged such that magnetic surfaces [8] on each of which S-pole magnets and .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindner in view of Mizuno et al. (JP 2016-175144 A), hereinafter referred to as “Mizuno”.
Regarding claim 2, Lindner discloses the electric power tool according to claim 1, as stated above, wherein the clutch mechanism [30] transmits the torque produced by the rotation of the driving shaft [3a] to the driving magnet member [4] (fig. 6; page 6, lines 
Mizuno discloses an electric power tool comprising a motor [15] and a torque transmission mechanism [18] (fig. 1; ¶ 0020), wherein a clutch is disposed between the motor [15] and the torque transmission mechanism [18], and the clutch is a one-way clutch that does not transmit a torque in the reverse direction (¶ 0044).

    PNG
    media_image2.png
    404
    424
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the clutch of Lindner as a one-way clutch, preventing reverse rotation, as taught by Mizuno, in order to prevent loosening during a tightening procedure (or vice versa) thereby allowing accurate calculation of the applied torque (¶ 0006 of Mizuno).   
Regarding claim 3, Lindner discloses the electric power tool according to claim 1, as stated above.  Lindner does not disclose that the clutch mechanism [30] includes a one-way clutch.
Mizuno discloses an electric power tool comprising a motor [15] and a torque transmission mechanism [18] (fig. 1; ¶ 0020), wherein a clutch is disposed between the motor [15] and the torque transmission mechanism [18], and the clutch is a one-way clutch that does not transmit a torque in the reverse direction (¶ 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the clutch of Lindner as a one-way clutch, preventing reverse rotation, as taught by Mizuno, in order to prevent loosening during a tightening procedure (or vice versa) thereby allowing accurate calculation of the applied torque (¶ 0006 of Mizuno).   
Regarding claim 4, Lindner, in view of Mizuno, discloses the electric power tool according to claim 3, as stated above.  Mizuno further discloses that the clutch mechanism includes a pair of one-way clutches that transmit a torque in opposite directions, and the electric power tool further comprises a switching mechanism that places one of the pair of one-way clutches between the motor [15] and the torque transmission mechanism [18] (¶ 0044; “a two-way clutch capable of switching the rotation blocking direction” contains equivalent structure and performs the same function as a pair of one-way clutches).
Regarding claim 5, Lindner discloses the electric power tool according to claim 1, as stated above, wherein the clutch mechanism [30] transmits the torque produced by the rotation of the driving shaft [3a] to the driving magnet member [4] (fig. 6; page 6, lines 
Mizuno discloses an electric power tool comprising a motor [15] and a torque transmission mechanism [18] (fig. 1; ¶ 0020), wherein a clutch is disposed between the motor [15] and the torque transmission mechanism [18], and the clutch mechanism includes a two-way clutch capable of switching a direction of torque transmission (¶ 0044; “a two-way clutch capable of switching the rotation blocking direction” contains equivalent structure and performs the same function as a pair of one-way clutches).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the clutch of Lindner as a two-way clutch, preventing reverse rotation, as taught by Mizuno, in order to prevent loosening during a tightening procedure (or vice versa) thereby allowing accurate calculation of the applied torque (¶ 0006 of Mizuno).   
Regarding claim 6, Lindner discloses the electric power tool according to claim 1, as stated above, wherein the clutch mechanism [30] transmits the torque produced by the rotation of the driving shaft [3a] to the driving magnet member [4] (fig. 6; page 6, lines 210-212).  Lindner does not disclose that the clutch mechanism [30] includes a reverse input cut-off clutch that does not transmit a torque that the driving magnet member receives from the driven magnet member [2] to the driving shaft [3a] (i.e. Lindner does not disclose the specific type of coupling being a reversible two-way clutch that prevents torque transmission in a reverse direction).
Mizuno discloses an electric power tool comprising a motor [15] and a torque transmission mechanism [18] (fig. 1; ¶ 0020), wherein a clutch is disposed between the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the clutch of Lindner as a reverse input cut-off clutch, preventing rotation in either direction, as taught by Mizuno, in order to prevent loosening during a tightening procedure (or vice versa) thereby allowing accurate calculation of the applied torque (¶ 0006 of Mizuno).   
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Ohtsu et al. (US 7,216,723 B2) discloses a power tool comprising a motor driving a magnetic torque transmission mechanism.
Hornschuch et al. (US 3,150,725) discloses a power tool comprising a motor driving a magnetic torque transmission mechanism, and wherein the driving and driven magnetic members are arranged with alternating poles facing one another.
Lonnqvist (US 2,741,712) discloses a reversible motor driving a one-way clutch which can be switched to rotate in either direction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834